DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Preliminary Amendments and Remarks, filed 1 April 2022, in the matter of Application N° 17/711,932.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
Applicants’ request for Track One status, filed 1 April 2022, was GRANTED on 16 May 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 have been canceled.  Claims 17-38 have been added.  Support for the added method claims is found in the instant specification (see e.g., pp. 43-44).
No additional amendments have been made to the newly added claims. 
No new matter has been added.
Thus, claims 16-38 now represent all claims currently under consideration.

Information Disclosure Statement
One Information Disclosure Statement (IDS) filed 1 April 2022 is acknowledged and has been considered.

Claim Objections
Independent claim 24 and dependent claim 21 are objected to under 37 CFR 1.75 as being substantial duplicates of one another.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP §608.01(m).  In the instance case, the Examiner notes that independent claims 17 and 24 recite the exact same limitations with the exception of the preamble.  Claim 17 recites a broader preamble in a method for increasing tear production volume in a patient in need thereof.  Claim 21 narrows the ‘patient in need thereof’ to one suffering from xerophthalmia.  Independent claim 24 recites this in the preamble.  Thus, claims 21 and 24 are duplicate claims.
The Examiner respectfully suggests canceling claim 21.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As recited, both claims recite that the patient to be treated “has a total ocular surface disease index (OSDI) score of equal or greater than 45 or equal or greater than 55.”
The Examiner submits that the claims render the invention indefinite since it is unclear which OSDI score range Applicants are attempting to use to define the recited method. 


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-38 are rejected under 35 U.S.C. 103 as being unpatentable over Theisinger et al. (USPN 8,614,178 B2; IDS reference) with further evidence provided by Miller et al. (JAMA Ophthalmology; January 2010), Bookman et al. (Scientific Abstracts; FRI0432; published 12 June 2015), and “Eye Clinic” entry for Xerophthalmia (Wayback Web Archive entry from 30 December 2014).
The limitations recited by claim 17 are directed to a method for increasing tear production volume in a patient in need thereof, comprising the topical application to the eye of a composition comprising 0.1% (w/v) (1 mg/mL) of cyclosporine dissolved in 1-(perfluorobutyl)pentane (aka F4H5), and optionally, up to 1.0 % (w/v) ethanol, wherein the composition is topically administered twice per day, as a single drop dose per eye to an eye of a patient, and wherein the drop has a volume of about 8-10 µL.  Claim 21 narrows the “patient in need thereof” to one that is suffering from xerophthalmia.  Claim 24, as discussed above, recites the same limitations recited in claim 21.
As is defined by the state of the art, xerophthalmia is species of dry eye disease (DED) or keratoconjunctivitis sicca, which as Miller defines further, is subject to varying degrees of severity.  The severity can be defined using several different tests such as measuring the ocular surface disease index (OSDI) score for an eye.  As established by Miller, OSDI is assessed by the patient self-administering a 12-item questionnaire that assesses ocular surface symptoms.  Each of the answers is assigned a numeric value, thereby allowing one to be assessed a score ranging from 0-100, with scores ranging from 33-100 designating a patient as having a “severe” condition.
Xerophthalmia may also be characterized using a multitude of different diagnostic tests, such as a Schirmer’s Test (e.g., Schirmer’s-1 test) as demonstrated by Bookman.  Bookman discusses in diagnosing patients for Primary Sjogren’s Syndrome, “[t]he hallmark of PSjS is subjective and objective evidence of xerophthalmia or xerostomia, otherwise known as sicca.”  As is presented in Table 1 of the article, Bookman evaluates and defines patients suffering from xerophthalmia as having a Schirmer’s-1 test result of 3.5 mm/5mins or 4.1 mm/5mins.
The web-archived “Eye Clinic” article serves to also demonstrate that “xerophthalmia” is a dry eye condition where the patients can present with the inability to produce a normal quantity of tears or have a problematic quality of tears.  The resulting symptoms are that the patients’ eyes are dry and easily irritated.
The foregoing is considered to establish for the person of ordinary skill in the art a characterization of xerophthalmia as being a species of severe dry eye or keratoconjunctivitis sicca.  Such is a condition that is taught by Theisinger as being treated (see e.g., col. 3, line 64 to col. 4, line 4).  Also disclosed within the foregoing passage is the teaching that ciclosporin (aka ciclosporin A, cyclosporine A, etc.) is a known and approved medicine “for increasing tear production in patients whose tear production is presumed to be suppressed due to ocular inflammation associated with keratoconjunctivitis sicca.”
With respect to the composition administered by the instant method, Theisinger discloses a pharmaceutical composition that comprises: (a) a therapeutically effective amount of an active ingredient selected from the group of macrolide immunosuppressants useful in the prevention or therapy of keratoconjunctivitis sicca or a symptom associated therewith, and (b) liquid vehicle comprising a semifluorinated alkane, wherein the pharmaceutical composition is formulated as a clear solution (see e.g., Abstract; claims 1 and 10).
Claims 2-4 define the macrolide immunosuppressant as cyclosporin A and that the amount used in the formulation will range from about 0.01-0.5 wt% of the composition.
Claims 5-8 define the vehicle within which cyclosporin A is formulated, defining the semifluorinated alkane (SFA) as being selected from such compounds as F4H5 or perfluorobutyl pentane.
Claims 9-11 also disclose a vehicle comprising a SFA and an organic solvent such as ethanol, wherein the ethanol is present in an amount of about 1 wt% or less.  The carrier formulation with respect to the active dissolved therein is elaborated and disclosed further by Theisinger (see col. 11, lines 28-45).
Therein, the reference specifically guides the skilled artisan to understand that the use of ethanol, while optional, is advantageous to the formulation vehicle.  When used, preferably in an amount of about 1.0 wt% of the vehicle with 99 wt% of F4H5, a solution of ciclosporin can be formed.  The passage exemplifies a solution that dissolves cyclosporin in a solution having a concentration of 0.5 mg/mL (or 0.05 wt%).  However, other such preferred concentrations of cyclosporin A are taught and include 0.1 wt% (see e.g., col. 10, lines 50-52).
Concerning the instantly claimed droplet volume, the Examiner submits that a person of ordinary skill in the art would be additionally motivated to formulate the carrier vehicle using F4H5, notably in view of Table 2 of Example 1.  Here, the volume of droplets formulated using F4H5 and administered via eye dropper were shown to have a drop volume ranging from 9.4-9.8 µL (9.6 µL ± 0.2 µL).
The reference discloses that the practiced formulation will be provided in the form of a kit to allow the given user to self-administer it or have it administered directly to the surface of the eye (see e.g., claim 12 and col. 11, lines 59-64).  The background of the reference additionally discusses that such formulations may be administered from single-dose containers or from multi-dose containers.  Thus, while the reference does disclose the dropwise administration of the recited formulation, it does not expressly teach administering it twice daily.
Despite this perceived deficiency, the Examiner respectfully submits that such a dosing regimen would have been well within the skill set of the ordinarily skilled artisan (consumer) to divine.  The Restasis® product referenced by Theisinger (see e.g., col. 4, line 1), for instance, is well-known and established in the art as being a twice-daily administered formulation (i.e., once every 12-hours) as exemplified by a quick search of the Physician’s Desk Reference (www.pdr.net/drug-summary/Restasis-cyclosporine-55#:~:text=Instill%201%20drop%20into%20affected,interval%20between%20administration%20of%20products).
The foregoing is considered to teach the limitations recited by claims 17-28, 33, 34, and 38.
The limitations recited by claims 29 and 30 are directed to the manner in which the Schirmer’s diagnostic test was performed rather than the recited method of treating the patient at issue.  To this end, the Examiner respectfully submits that the foregoing teachings that define xerophthalmia as a species of keratoconjunctivitis sicca and values that define a diagnosis of xerophthalmia (see e.g., Miller and Bookman) as well as Theisinger’s disclosure of administering the composition of the recited method are considered to meet the limitations of the claims.
The limitations of claim 31 recite that the administered composition is substantially free of a preservative.  Claim 32 recites that the substantially preservative free composition inhibits microbial growth.  Theisinger discloses that the practiced compositions “[provide] a means of formulating non-aqueous ophthalmic compositions which are microbiologically stable.  This is due to the fact that SFA’s are not normally prone to microbial contamination.  Hence, it is possible to formulate preservative-free ophthalmic compositions which are better tolerable for many patients, in particular patients suffering from keratoconjunctivitis sicca.” (see col. 10, lines 17-23).  The Examiner submits that this passage establishes that the practiced formulations are not only preservative-free, but also resist microbial growth and contamination through the use of SFA’s, thereby meeting the claims.
The limitations recited by claim 35 recite three criteria that are used to characterize the population of keratoconjunctivitis sicca patients being treated by the method of claim 20.  Those symptoms include one or more of tear hyperosmolarity, tear film instability, and abnormalities in the lipid layer composition of the tear film.
The background of Theisinger discloses that keratoconjunctivitis sicca is in fact, characterized by each of the three foregoing mechanisms (see col. 1, lines 49-64).  Thus, in so treating keratoconjunctivitis sicca and its species with the practiced composition, a person of skill in the art would reasonably and readily expect that such conditions would be found within the intended patient population and remedied using the practiced composition.
Lastly, claim 36 recites that the keratoconjunctivitis sicca is caused by ocular surgery and claim 37 recites that the patient is unresponsive (e.g., under sedation) prior to treatment of keratoconjunctivitis sicca.
The Examiner again submits, as with claims 29 and 30 above, that the instantly claimed method is directed to treating keratoconjunctivitis sicca and is not directed to the cause of the condition being treated.  As such, Theisinger is considered to meet the limitations of the claims owing to the administration of the claimed composition to patients afflicted with keratoconjunctivitis sicca, and/or signs and symptoms thereof.
Based on the combined teachings of the references discussed above, the Examiner submits that a person of ordinary skill in the art, ahead of the effective filing date of the claimed invention, would have had a reasonable expectation of success in arriving at the instantly claimed method.  
The Examiner advances that the teachings of Theisinger provide the fundamental teachings of treating keratoconjunctivitis sicca, signs and/or symptoms thereof, using a composition as is instantly recited.  The drop size and dosing regimen are also considered to be taught and suggested.  Concerning the latter, the Examiner maintains that the ordinarily skilled consumer, even without guidance from a physician, would be adept at determining that administration of the composition is to be administered every twelve hours or twice daily.  Theisinger also alludes to this regimen in Example 6 wherein testing of the formulations using F4H5 and 1% ethanol was administered to the test eye, in dropwise manner once every twelve hours (see col. 13, lines 56-61).
Regarding the treatment of xerophthalmia, the Examiner has established through the prior and state of the art that xerophthalmia is a species of keratoconjunctivitis sicca and that it may be identified in a patient population using different diagnostic testing platforms such as measuring OSDI and conducting a Schirmer’s-1 test.  Based on this guidance, the Examiner submits that a person of ordinary skill would have good reason to pursue the known option of treating xerophthalmia, owing to the condition being within the same technical grasp as treating keratoconjunctivitis sicca.  From this the Examiner advances that the teachings demonstrate that it would have been obvious to try the known treatment for the recited treatment as instantly claimed.  See MPEP §2143(I)(E.).  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art ahead of the effective date of the filed invention, absent a clear showing of evidence to the contrary.


Claim Rejections - 35 USC §102/§103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Theisinger et al. (ES 2 449 308 T3) with further evidence provided by Bookman et al. (Scientific Abstracts; FRI0432; published 12 June 2015), and “Eye Clinic” entry for Xerophthalmia (Wayback Web Archive entry from 30 December 2014).
The limitations of the claimed methods of treating are discussed above.
Theisinger (‘308) expressly discloses much of the same subject matter that is disclosed by Theisinger (‘178) as discussed above.  Briefly, the ‘308 reference discloses a pharmaceutical composition comprising a macrolide immunosuppressant in a therapeutically effective amount ranging from about 0.01-0.5% by weight, and a liquid vehicle comprising a SFA (claims 1-3).  Ciclosporin (aka cyclosporin A) in a preferred therapeutic amount of 0.1% by wt is taught.  See ¶[0128].  The liquid vehicle is further defined as comprising an organic co-solvent such as ethanol, which is present in an amount of 1.0 wt% of the vehicle or less (see claims 10-12).  The composition is formulated as a solution and is thus clear (claim 8).
Example 6, cited above, evaluates the vehicle formulated in Example 4 (1 wt% ethanol and 99% wt F4H5) is noted as disclosing the instant dosing frequency of dropwise administration every 12 hours.  Example 1, as discussed above, evaluates the droplet size that is achieved when F4H5 is used as the SFA compound and the liquid is administered from an eye dropper (i.e., 9.6 µL ± 0.2 µL).
Claims 1, 13, and 14 disclose a pharmaceutical and therapeutic use of the practiced compositions comprising the administration of the practiced composition to the eye of a patient in need thereof.
Theisinger (‘308) defines the patient in need thereof as one that is suffering from xerophthalmia and that xerophthalmia is a species or form of dry eye disease or keratoconjunctivitis sicca.  See ¶[0015], ¶[0062], ¶[0079], and ¶[0128].
Conditions and mechanisms associated with keratoconjunctivitis sicca such as tear hyperosmolarity, tear film instability, and alterations in the composition of the lipid layer are taught.  See ¶[0011] and ¶[0012].  The Examiner maintains that treatment of keratoconjunctivitis sicca with the practiced composition is understood as treating these characteristic mechanisms as well.
The preferred absence of a preservative in the composition as well as the practiced composition’s ability to stave off microbial growth (i.e., being microbiologically stable) are again disclosed in the reference.  See ¶[0122].
The limitations recited by claims 29 and 30 are directed to the manner in which the Schirmer’s diagnostic test was performed rather than the recited method of treating the patient at issue.  To this end, the Examiner respectfully submits that the foregoing teachings that define xerophthalmia as a species of keratoconjunctivitis sicca and values that define a diagnosis of xerophthalmia (see e.g., Miller and Bookman) as well as Theisinger’s disclosure of administering the composition of the recited method are considered to meet the limitations of the claims.
Lastly, claim 36 recites that the keratoconjunctivitis sicca is caused by ocular surgery and claim 37 recites that the patient is unresponsive (e.g., under sedation) prior to treatment of keratoconjunctivitis sicca.
The Examiner again submits, as with claims 29 and 30 above, that the instantly claimed method is directed to treating xerophthalmia (keratoconjunctivitis sicca) and is not directed to the cause of the condition being treated.  As such, Theisinger (‘308) is considered to meet the limitations of the claims owing to the administration of the claimed composition to patients afflicted with keratoconjunctivitis sicca, and/or signs and symptoms thereof.
The reference is thus considered as teaching each of the instantly claimed limitations.  To the extent that the instantly claimed subject matter is not anticipated by the descriptive matter of the reference, it would be so recognized by persons of ordinary skill in the ophthalmological arts.  Of particular note, Theisinger (‘308), while disclosing that xerophthalmia is a condition that is treated and that the practiced composition may be relied upon to increase tear production, the is silent as to the defining test scores of the instantly treated population as set forth in claims 22, 23, 27, and 28.  These defining limitations are disclosed in the state of the art as set forth by Bookman and the “Eye Clinic” references.  The former establishes that xerophthalmia patients will be expected to have a Schirmer’s-1 test score meeting the claimed ranges recited in claims 23 and 28.  The latter establishes that more severe forms of keratoconjunctivitis sicca (xerophthalmia) will have OSDI scores that are within the range of 33-100, thereby encompassing the recited ranges of claims 22 and 27.
The Examiner thus advances the position that treating a population of patients diagnosed as suffering from xerophthalmia, as disclosed by Theisinger (‘308) would thus require those patients to meet the recited test score limitations as instantly recited.  Where those exact score ranges are not met, the Examiner again submits that a person of ordinary skill in the ophthalmological arts would reasonably expect that the treatable population has met the criteria.
Thus, one would have more than a reasonable expectation of successfully creating the instantly claimed methods of treatment, particularly since the compositions taught in the reference, at the very least, represent obvious variations which very closely read on those compositions which are instantly claimed.  Therefore, the invention as a whole would also have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a clear showing of evidence to the contrary.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over (reference) claims 1-22 of Leo et al. (USPN 11,413,323 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
As discussed above, instant claim 17 recites:
A method for increasing tear production volume in a patient in need thereof, comprising topically administering a to the eye an ophthalmic composition comprising 0.1 % (w/v) cyclosporin dissolved in 1-(perfluorobutyl)pentane, and optionally up to 1.0 % (w/v) ethanol, where in the composition is topically administered twice per day as a single drop per dose per eye to an eye of a patient, wherein the drop has a volume of about 8 to 10 µL.
Instant claim 21 and independent claim 24 recite:
A method of treating xerophthalmia in a patient in need thereof, comprising topically administering a to the eye an ophthalmic composition comprising 0.1 % (w/v) cyclosporin dissolved in 1-(perfluorobutyl)pentane, and optionally up to 1.0 % (w/v) ethanol, where in the composition is topically administered twice per day as a single drop per dose per eye to an eye of a patient, wherein the drop has a volume of about 8 to 10 µL.
Instant claims 22 and 27 recite that the patient in need of treatment has an OSDI score of greater than or equal to 45 or greater than or equal to 55.
Claims 23 and 28 recite that the patient in need of treatment will be characterized as possessing one or more of different diagnostic scores (i.e., Schirmer’s Test 1, total corneal fluorescein staining, etc.).

Reference claim 1 discloses:
A method for improving symptoms of visual impairment or visual disturbance in a patient suffering from dry eye disease, wherein the patient is characterized by having at least one eye with a total ocular surface disease index score (OSDI) of equal or greater than 45 at baseline, wherein the method provides a reduction in the total corneal fluorescein staining score (NEI scale) by three or more units, and wherein the method comprises the step of administering to the eye of the patient a composition comprising 0.1% (w/v) cyclosporine dissolved in 1-(perfluorobutyl)-pentane and up to about 1% (w/w) ethanol; wherein said composition is administered twice per day per eye, at a dose of a single drop per eye of a volume of about 8 to 11 μL.
Reference claim 4 narrows the administered volume to about 8 to 10 µL.
Reference claim 5 discloses that the patient in need of treatment will be characterized as possessing one or more of different diagnostic scores (i.e., Schirmer’s Test 1, total corneal fluorescein staining, etc.).
Independent reference claims 9 and 16 discloses a combination of reference claims 1, 4, and 5.
The Examiner submits that a person of skill in the art, ahead of the filing date of the instant application, and in possession of the teachings of the reference ‘323 patent, would have had a reasonable expectation of achieving the instant claimed methods.
The notable distinction acknowledged by the Examiner reside with the preambles of the instant and reference claims; the latter being directed to broader recitation of treating dry eye disease; treating or ameliorating symptoms of dry eye disease; and improving symptoms of visual impairment in a patient suffering from dry eye disease.  The former recites somewhat more directed methods of treatment of dry eye disease, focusing on characterizing the condition as xerophthalmia (a species of DED; claim 24) and its hallmark reduction of tear production volume (claim 17).
Apart from this minor distinction, the Examiner submits that the two inventions are not distinguishable from one another and, were the reference ‘323 patent available as prior art, it would clearly read upon the instantly claimed methods.

Claims 17-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-22, 24-28, 30-34, and 46-49 of copending Application No. 16/109,127 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
As discussed above, instant claim 17 recites:
A method for increasing tear production volume in a patient in need thereof, comprising topically administering a to the eye an ophthalmic composition comprising 0.1 % (w/v) cyclosporin dissolved in 1-(perfluorobutyl)pentane, and optionally up to 1.0 % (w/v) ethanol, where in the composition is topically administered twice per day as a single drop per dose per eye to an eye of a patient, wherein the drop has a volume of about 8 to 10 µL.
Instant claim 21 and independent claim 24 recite:
A method of treating xerophthalmia in a patient in need thereof, comprising topically administering a to the eye an ophthalmic composition comprising 0.1 % (w/v) cyclosporin dissolved in 1-(perfluorobutyl)pentane, and optionally up to 1.0 % (w/v) ethanol, where in the composition is topically administered twice per day as a single drop per dose per eye to an eye of a patient, wherein the drop has a volume of about 8 to 10 µL.
Instant claims 22 and 27 recite that the patient in need of treatment has an OSDI score of greater than or equal to 45 or greater than or equal to 55.
Claims 23 and 28 recite that the patient in need of treatment will be characterized as possessing one or more of different diagnostic scores (i.e., Schirmer’s Test 1, total corneal fluorescein staining, etc.).

Reference claim 16 discloses:
A method of treating dry eye disease, the method comprising the step of topically administering twice daily to an eye of a human with dry eye disease a composition comprising 0.05-0.1% (w/v) cyclosporine dissolved in 1-perfluorobutyl-pentane, wherein said composition is substantially free of water and is substantially free of a preservative, wherein the amount cyclosporine administered in a single dose per eye is 5-10 µg cyclosporine.

Reference claim 24 discloses:
A method of reducing reading impairment associated with dry eye disease, the method comprising the step of topically administering twice daily to an eye of a human with dry eye disease a composition comprising 0.05-0.1% (w/v) cyclosporine dissolved in 1-perfluorobutyl-pentane, wherein said composition is substantially free of water and is substantially free of a preservative, wherein the amount cyclosporine administered in a single dose per eye is 5-10 µg cyclosporine.

Reference claim 30 discloses:
A method of reducing ocular surface damage associated with dry eye disease, the method comprising the step of topically administering twice daily to an eye of a human with dry eye disease a composition comprising 0.05-0.1% (w/v) cyclosporine dissolved in 1-perfluorobutyl-pentane, wherein said composition is substantially free of water and is substantially free of a preservative, wherein the amount cyclosporine administered in a single dose per eye is 5-10 µg cyclosporine.

The Examiner submits that a person of skill in the art, ahead of the filing date of the instant application, and in possession of the teachings of the reference ‘127 application, would have had a reasonable expectation of achieving the instant claimed methods.
The notable distinctions acknowledged by the Examiner reside with the preambles of the instant and reference claims; the latter being directed to broader recitation of treating dry eye disease; and reducing downstream conditions associated with dry eye disease.  The former recites somewhat more directed methods of treatment of dry eye disease, focusing on characterizing the condition as xerophthalmia (a species of DED; claim 24) and its hallmark reduction of tear production volume (claim 17).
Apart from this minor distinction, the Examiner submits that the two inventions are not distinguishable from one another and, were the reference ‘127 application available as prior art, it would read upon and render prima facie obvious, the instantly claimed methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims have been rejected; no claims are allowed.











Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615